





EXHIBIT 10.1

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

CONVERTIBLE NOTE

Issuance Date: October 8, 2015

Original Principal Amount: $53,000

Note No. 1

Consideration Paid at Close:   $50,000







FOR VALUE RECEIVED, FORCE PROTECTION VIDEO EQUIPMENT CORP., a Florida
corporation with a par value of $0.001 per common share (“Par Value”) (the
"Company"), hereby promises to pay to the order of Black Forest Capital, LLC or
registered assigns (the "Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest ("Interest") on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, upon the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof).

The Original Principal Amount is $53,000 (fifty-three thousand dollars) plus
accrued and unpaid interest and any other fees. The Consideration is $50,000
(fifty thousand dollars) payable by wire transfer. The Holder shall pay $50,000
of Consideration upon closing of this Note, thereby withholding $3,000 for legal
and due diligence fees. For purposes hereof, the term “Outstanding Balance”
means the Original Principal Amount, as reduced or increased, as the case may
be, pursuant to the terms hereof for conversion, breach hereof or otherwise,
plus any accrued but unpaid interest, collection and enforcements costs, and any
other fees, penalties, damages or charges incurred under this Note.

(1)

GENERAL TERMS

(a)

Payment of Principal.  The "Maturity Date" shall be one year from the date of
investment of Consideration, as may be extended at the option of the Holder in
the event that, and for so long as, an Event of Default (as defined below) shall
not have occurred and be continuing on the Maturity Date (as may be extended

















pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

(b)

Interest.  This Note shall accrue interest at the rate of ten percent (10%) per
annum from the date hereof until paid in full.  Interest shall be computed on
the basis of a 365-day year or 366-day year, as applicable, and actual days
lapsed. Accrual of interest shall commence on the first business day to occur
after the Issue Date and continue until payment in full of the Principal Amount
has been made or duly provided for.

(c)

Security.  This Note shall not be secured by any collateral or any assets
pledged to the Holder.

(2)

EVENTS OF DEFAULT.

(a)

An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i)

The Company's failure to pay to the Holder any amount of Principal, Interest, or
other amounts when and as due under this Note (including, without limitation,
the Company's failure to pay any redemption payments or amounts hereunder) or
any other Transaction Document;

(ii)

A Conversion Failure as defined in section 3(b)(ii)

(iii)

The Company or any subsidiary of the Company shall commence, or there shall be
commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of sixty one (61) days; or the Company or
any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
the Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;





2










(iv)

The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

(v)

The Common Stock is suspended or delisted from trading on the Over the OTCQB
Venture Marketplace or OTCPink Open Marketplace (the “Primary Market”).

(vi)

The Company loses its ability to deliver shares via “DWAC/FAST” electronic
transfer.

(vii)

The Company loses its status as “DTC Eligible.”

(viii)

The Company shall become late or delinquent in its filing requirements as a
fully-reporting issuer registered with the Securities & Exchange Commission.

(b)

Upon the occurrence of any Event of Default, the Outstanding Balance shall
immediately increase to 140% of the Outstanding Balance immediately prior to the
occurrence of the Event of Default (the “Default Effect”). The Default Effect
shall automatically apply upon the occurrence of an Event of Default without the
need for any party to give any notice or take any other action.

(3)

CONVERSION OF NOTE.

This Note shall be convertible into shares of the Company's Common Stock, on the
terms and conditions set forth in this Section 3.

(a)

Conversion Right.  Subject to the provisions of Section 3(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(b), at the Conversion Price (as defined below).  The number of shares of
Common Stock issuable upon conversion of any Conversion Amount pursuant to this
Section 3(a) shall be equal to the quotient of dividing the Conversion Amount by
the Conversion Price. The Company shall not issue any fraction of a share of
Common Stock upon any conversion.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.  The Company shall pay
any and all transfer agent fees, legal fees, costs and any other fees or costs
that may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

(i)

"Conversion Amount" means the portion of the Original Principal Amount and
Interest to be converted, plus any penalties, redeemed or otherwise with respect
to which this determination is being made.

(ii)

"Conversion Price" shall be equal to 40% of the lowest Trading Price of the
Company’s common stock during the 20 consecutive trading days





3










prior to the date on which Holder elects to convert all or part of the Note.  If
the Company is placed on “chilled” status with the Depository Trust Company
(“DTC”), the discount shall be increased by 10% until such chill is remedied. If
the Company is not Deposits and Withdrawal at Custodian (“DWAC”) eligible
through their Transfer Agent and the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer (“FAST”) system, the discount will be increased by
10%. In the case of both, the discount shall be a cumulative 20%.  “Trading
Price” means, for any security as of any date, any trading price on the OTC
Markets, or other applicable trading market (the “OTCPink”) as reported by a
reliable reporting service (“Reporting Service”) mutually acceptable to Maker
and Holder (i.e. Bloomberg) or, if the OTCPink is not the principal trading
market for such security, the volume weighted average price of such security on
the principal securities exchange or trading market where such security is
listed or traded. “Trading Day” shall mean any day on which the Common Stock is
tradable for any period on the OTCPink, or on the principal securities exchange
or other securities market on which the Common Stock is then being traded.

(b)

Mechanics of Conversion.

(i)

Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the "Conversion Notice") to the Company. On
or before the third Business Day following the date of receipt of a Conversion
Notice (the "Share Delivery Date").

(ii)

Company's Failure to Timely Convert.  If within three (3) Trading Days after the
Company's receipt of the facsimile or email copy of a Conversion Notice the
Company shall fail to issue and deliver to Holder via “DWAC/FAST” electronic
transfer the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount (a "Conversion Failure"),
the Original Principal Amount of the Note shall increase by $1,000 per day until
the Company issues and delivers a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (under Holder’s and Company’s expectation that any damages will tack back
to the Issuance Date). Company will not be subject to any penalties once its
transfer agent processes the shares to the DWAC system. If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Outstanding Balance with the rescinded
conversion shares returned to the Company (under Holder’s and Company’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

(iii)

DTC Eligibility. If the Company fails to maintain its status as “DTC Eligible”
for any reason, the Principal Amount of the Note shall increase by two thousand
dollars ($2,000) (under Holder’s and Company’s expectation that any Principal
Amount increase will tack back to the Issuance Date).





4










(iv)

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note.  The Holder and the Company
shall maintain records showing the Principal and Interest converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

(c)

Limitations on Conversions or Trading.

(i)

Beneficial Ownership.  The Company shall not effect any conversions of this Note
and the Holder shall not have the right to convert any portion of this Note or
receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest.   Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. The provisions of this Section may be waived at any
time by Holder upon written notification to the Company.

(ii)

Capitalization.  So long as this Note is outstanding, upon written request of
the Holder, the Company shall furnish to the Holder the then-current number of
common shares issued and outstanding, the then-current number of common shares
authorized, and the then-current number of shares reserved for third parties.

(d)

Other Provisions.

(i)

Share Reservation.

The Company will at all times reserve a sufficient number of shares to provide
for the issuance of Common Stock for conversion. Within 3 (three) Business Days
following the receipt by the Company of a





5










Holder's notice that such minimum number of Underlying Shares is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement.

(ii)

Prepayment.

At any time within the 180 day period immediately following the Issuance Date,
the Company shall have the option, upon 10 (ten) business days’ notice to
Holder, to pre-pay the entire remaining outstanding principal amount of this
Note in cash at an amount equal to such remaining outstanding principal plus
accrued interest multiplied by 135%. At any time following the 180 day period
immediately following the Issuance Date, the Company shall have no right to
pre-pay any amount of this Note.

(iii)

All calculations under this Section 3 shall be rounded up to the nearest
$0.00001 or whole share.

(iv)

Nothing herein shall limit a Holder's right to pursue actual damages or declare
an Event of Default pursuant to Section 2 herein for the Company's failure to
deliver certificates representing shares of Common Stock upon conversion within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, in each case without
the need to post a bond or provide other security. The exercise of any such
rights shall not prohibit the Holder from seeking to enforce damages pursuant to
any other Section hereof or under applicable law.

(4)

REISSUANCE OF THIS NOTE.

(a)

Assignability. The Company may not assign this Note.  This Note will be binding
upon the Company and its successors and will inure to the benefit of the Holder
and its successors and assigns and may be assigned by the Holder to anyone of
its choosing without Company’s approval.

(b)

Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.




(5)

NOTICES.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) (iii) upon
receipt, when sent by email; or (iv) one (1) Trading Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be those set forth in the communications and
documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3)





6










Business Days prior to the effectiveness of such change.  Written confirmation
of receipt (i) given by the recipient of such notice, consent, waiver or other
communication, (ii) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (iii) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.






















The addresses for such communications shall be:




If to the Company, to:




Force Protection Video Equipment Corp.




140 Iowa Lane

Suite 101

Cary, NC  27511

Attention: Paul Feldman







If to the Holder:




Black Forest Capital, LLC




555 Madison Avenue

5th Floor

New York, NY 10022

Attention: Black Forest Capital, LLC





(6)

APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of laws thereof.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in New York, in
the State of New York. Both parties and the individuals signing this Agreement
agree to submit to the jurisdiction of such courts.

(7)

WAIVER.  Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon





7










strict adherence to that term or any other term of this Note. Any waiver must be
in writing.
















[Signature Page Follows]








8













IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.










 

COMPANY:

 

 

Force Protection Video Equipment Corp.

 

 

 

 

 




By:

 

 




Name:

 

 




Title:

 

 

 



















HOLDER:







Black Forest Capital, LLC.







By:




Name:




Title: Authorized Signer
















































